Citation Nr: 0807932	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  99-03 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 22, 1997 to 
April 9, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.

This claim was remanded by the Board in September 2000 and 
January 2005 for further adjudication.  The veteran 
participated in a Travel Board hearing with the undersigned 
Veterans Law Judge in November 2005.  A transcript of that 
proceeding has been associated with the veteran's claims 
file.

In March 2006, the Board denied the veteran's claim.  
Pursuant to an order of the United States Court of Appeals 
for Veterans Claims (Court) dated in September 2006, a joint 
motion for remand was issued and the veteran's claim is again 
before the Board.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with a pre-existing psychiatric disorder.  
This condition is not the result of disease or injury in 
service.  The appellant does not have a psychiatric disorder 
that is of service origin.

2.  There is clear and unmistakable medical evidence that the 
pre-existing psychiatric disorder did not undergo increase in 
disability or chronic aggravation during service.




CONCLUSION OF LAW

The veteran's pre-existing psychiatric disorder was not 
aggravated during active service.  38 U.S.C.A. §§ 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.304, 3.306 (2007); VAOPGCPREC 3-
03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Merits of the Claim

As documented in various written statements of the veteran, 
argument submitted by his representative, and the November 
2005 Travel Board hearing transcript, the veteran maintains, 
essentially, that his claimed psychiatric disorder is due to 
aggravation of a pre-existing psychiatric disorder during 
active duty.  

The law permits service connection for a claimed disability 
where the evidence shows (1) injury or some incident in 
service; (2) a current disorder or disease; and (3) a cause-
effect link between the two.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007); Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The evidence of 
a cause-effect link can be established if service medical 
records document such a link (see Id.), or if competent post-
service evidence documents such a link.  See 38 C.F.R. § 
3.303(d) (2007).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  See 38 C.F.R. 
§ 3.304(b) (2007).  However, where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  See Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2007); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  Importantly, VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 
1089 
(Fed.Cir. 2004).  The claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  See id.  The Board must follow the 
precedent opinions of the General Counsel.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The veteran's induction medical examination report and report 
of medical history, both dated in December 1996, document 
normal psychiatric findings and affirmative denials by the 
veteran that he has, or has had, a psychiatric disorder; 
nothing is noted about a psychiatric disorder upon induction.  
Later service medical records, however, document the 
veteran's hospitalization (within a week of entering service) 
and subsequent diagnosis of paranoid schizophrenia.  In 
February 1997, the veteran was informed of the Army's 
proposed separation action due to his mental condition.  In 
March 1997, the veteran signed a request for separation and 
waiver of PEB evaluation, and acknowledged that he would be 
separated from service by reason of a condition that existed 
prior to service.  He also agreed with the medical board's 
findings that he was not fit for active duty service.


As no pre-existing psychiatric disorder was documented in the 
induction medical examination report, the Board finds that 
the presumption of soundness attaches with respect to the 
psychiatric disorder now claimed.  Thus, the burden is on VA 
to rebut the presumption by clear and unmistakable evidence 
that the disorder now claimed was both pre-existing and not 
aggravated by service.  Lack of aggravation can be shown with 
competent evidence of no increase in disability during 
service or that any increase in disability is due to the 
natural progress of the pre-existing condition.  If VA meets 
this burden, the claim would be denied, although the veteran 
is free to counter with evidence contrary to that cited by VA 
to show no aggravation or increase in disability.  Barring 
this, the claim fails, and service connection is to be 
denied.  

A police report dated in May 1996, prior to the veteran's 
entrance into service, establishes that the veteran was 
detained after an incident at his parents' home.  The police 
officer reported that the veteran was nervous and paranoid, 
and had two handguns in his possession.  He was later taken 
to a local hospital for involuntary hospitalization.  Upon 
medical examination at the P.M.C., the veteran was noted to 
be paranoid, delusional and felt that people were out to get 
him.  The examiner stated that he required admission to a 
psychiatric facility for evaluational treatment and for his 
own protection.  He was subsequently diagnosed with paranoid 
schizophrenia.  The Board finds that clear and unmistakable 
evidence has established that the veteran suffered from a 
psychiatric disorder prior to service.

Nonetheless, having established that the presumption of 
soundness has attached, the crux of this claim is whether 
there is a basis to find that the current psychiatric 
disorder is indicative of a psychiatric disorder aggravated 
as a result of active service.  In general, any evidence of a 
cause-effect nexus between service and a claimed disorder 
must be medical - that is, in the form of a report of a 
doctor or other medical professional, who, by virtue of 
appropriate training, knowledge, or experience, is qualified 
to opine as to a diagnosis or etiology (medical causation) 
thereof.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).


Under the second prong of the Wagner test, any permanent 
increase in the severity of a disorder is presumed to have 
been the result of aggravation during service.  The 
presumption may be rebutted by clear and unmistakable 
evidence showing either no increase in the severity of the 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.

The Board concludes that the pre-existing psychiatric 
disorder did not undergo chronic aggravation beyond a normal 
progress of the disorder during active service.  Addressing 
the question of a relationship between the current condition 
and service aggravation are two medical opinions. 

As a preliminary matter, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss what he 
experienced during training.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994). He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
Accordingly, the Board cannot accept his statements that his 
condition was permanently aggravated by service.

First, the July 1997 VA examiner diagnosed the veteran to be 
in a paranoid state, not otherwise specified (NOS) and a 
personality disorder, NOS.  The examiner suggested the 
veteran's condition had been a developmental process with 
apparent decompensation occurring with some periodicity, as 
witnessed at previous hospitalizations.  Nevertheless, the 
possibility of an exacerbation of symptoms, due to the rigors 
of basic training and the need for resiliency and flexibility 
in new circumstances "could not be rejected out of hand."  
See VA examination report, July 29, 1997.

Second, the VA mental disorders examination conducted in June 
2002 indicated that the veteran described grandiose, paranoid 
thinking prior to his enlistment in the Army.  He denied 
feeling undue stress during basic training and, in fact, was 
at a loss to understand why his behavior occasioned his 
hospitalization and discharge.  His subsequent 
hospitalization and current mental status were consistent 
with his behavior before and during his enlistment.  
Therefore, the examiner found that it was not likely that the 
veteran's preexisting schizophrenia was aggravated beyond its 
normal progression during his active service.  See VA 
examination report, June 25, 2002.

These examinations provide important details.  The Board 
notes that the July 1997 examination report was generalized, 
speculative, and conjectural opinion that aggravation took 
place, based in large part, if not completely, on the 
veteran's report of aggravation in service.  See 38 C.F.R. 
§ 3.102 (2007) (service connection may not be based on a 
resort to pure speculation or even remote possibility).  See 
also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that prisoner-of-war 
experience "could" have precipitated the initial 
development of a lung condition found too speculative to be 
adequate medical nexus evidence to well-ground a cause of 
death claim); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998) (private physician's opinion that pre-existing 
service-related condition may have contributed to ultimate 
demise of veteran too speculative, without more, to be deemed 
new and material evidence to reopen a cause of death claim).  
The examiner did not address the consistent nature of the 
veteran's symptoms prior to service and then during service.

The Board may find medical reports incredible if the report 
relies on statement by the veteran, which the Board rejects.  
See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  There 
is no explanation of the bases or rationale for the July 1997 
opinion, other than a citation of the veteran's reported 
accounting of exacerbation during service.  Given that the 
record indicates that psychological symptoms appeared 
constant over time, some explanation of which symptoms had 
been aggravated is necessary.


The June 2002 medical opinion, which most strongly disfavors 
a finding of aggravation, unequivocally states that the 
current disorder and symptomatology are due to the natural 
progress of a pre-existing condition, and not due to any 
temporary flare-up during service, and that there is 
absolutely no objective evidence of chronic aggravation 
during service.  This opinion was founded on a complete 
review of the veteran's file, including the prior speculative 
opinion.  The reviewer had complete access to the veteran's 
complete course of treatment, as it appears on the record.

The Board acknowledges that the July 1997 opinion leaves open 
some room, albeit minor, for doubt as to whether aggravation 
might have occurred.  However, again, ultimately, the balance 
of the evidence significantly disfavors the claim.  Moreover, 
considering this opinion along with the 2002 VA opinion, the 
evidence against finding of aggravation is significant.

The Board must evaluate these conflicting opinions in 
accordance with the standard for clear and unmistakable 
evidence.  As described above, the treatment records and 
examinations, when taken together, show a fairly consistent 
psychiatric disability picture.  The July 1997 VA examination 
conclusion was vague and unsupported by reasons and bases.  
In order to be considered, medical examinations must contain 
a "thorough analysis of the evidentiary showing and careful 
correlation of all material facts," as required by law.  See 
38 C.F.R. § 3.304 (2007).  Because the opinions founded on 
review of the claims file and the balance of the evidentiary 
record show that the veteran's psychiatric disorder was not 
aggravated by service, the Board finds that the evidence 
clearly and unmistakably shows that the veteran's psychiatric 
disorder was not aggravated by service.

In sum, the psychiatric disorder was not noted at entry to 
service and the presumption of soundness attaches.  The Board 
finds, however, that the evidence shows that the veteran's 
psychiatric disorder clearly and unmistakably pre-existed 
service and clearly and unmistakably was not aggravated by 
service.  Accordingly, the Board concludes that the 
presumption of soundness has been rebutted.  See 
38 C.F.R. § 3.306 (2007).  As the burden for presumptive 
service connection for aggravation has not been met, 
consideration of direct service connection is in order.  The 
standard to show direct service connection is equipoise.  The 
standard for clear and unmistakable evidence greatly exceeds 
the standard of equipoise.  As the Board has found that the 
veteran's disability was not incurred in or aggravated by 
service by clear and unmistakable evidence, the claim for 
service connection for a psychiatric disorder must be denied.  
See 38 C.F.R. § 3.303 (2007).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Letters dated in January and May 2005 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
Since the letters provided notice of elements (1), (2), (3) 
and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The aforementioned letters 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  The Board notes that Pelegrini 
II held, in part, that a VCAA notice, as required by 
38 U.S.C.A. §5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Here, the veteran was 
not provided with notice of his rights under the VCAA prior 
to the issuance of the April 1998 rating decision.  The 
veteran is not prejudiced by the timing of these letters.  
Since the VCAA was not yet enacted at the time of the 
original denial of the veteran's claim, it was legally 
impossible to provide him with notice.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The veteran was afforded VA medical 
examinations in July 1997 and June 2002 to obtain an opinion 
as to whether his psychiatric disorder can be directly 
attributed to service or deemed aggravated by service.  
Further examination or opinion is not needed on the claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in detail 
above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).






ORDER


Entitlement to service connection for a psychiatric disorder 
is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


